
	

113 HR 5101 IH: National Freight Network Trust Fund Act of 2014
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5101
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Ms. Hahn (for herself, Mr. Poe of Texas, Mr. Richmond, Mr. Lowenthal, Mr. Gene Green of Texas, Mr. Nolan, Mr. Rush, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a National Freight Network Trust Fund to improve the performance of the national
			 freight network, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Freight Network Trust Fund Act of 2014.
		2.National Freight Network Trust Fund
			(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new section:
				
					9512.National Freight Network Trust Fund
						(a)Creation of Trust FundThere is hereby established in the Treasury of the United States a trust fund to be known as the National Freight Network Trust Fund, consisting of such amounts as may be appropriated or credited to such Trust Fund as provided in
			 this section and section 9602(b).
						(b)Transfers to Trust FundThere are hereby appropriated to the National Freight Network Trust Fund amounts equivalent to 5
			 percent of the import duties imposed under the Harmonized Tariff Schedule
			 of the United States.
						(c)ExpendituresAmounts in the National Freight Network Trust Fund shall be available as provided in appropriations
			 Acts only for making expenditures to fund awards under the National
			 Freight Network Grant Program established under section 3(a) of the
			 National Freight Network Trust Fund Act of 2014..
			(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end
			 the following new item:
				
					
						Sec. 9512. National Freight Network Trust Fund..
			3.National Freight Network Grant Program
			(a)EstablishmentThere is hereby established in the Department of Transportation a National Freight Network Grant
			 Program (in this section referred to as the Program) to improve the performance of the national freight network.
			(b)Grant authorityUnder the Program, the Secretary of Transportation, in accordance with the national freight
			 strategic plan developed under section 167 of title 23, United States
			 Code, may make a grant to assist any project that improves the performance
			 of a segment of the national freight network.
			(c)Grant recipientsUnder the Program, the Secretary may make a grant to the following:
				(1)A State.
				(2)A regional or local transportation organization.
				(3)A port authority.
				(d)ApplicationsTo be eligible for a grant under the Program, an entity specified in subsection (c) shall submit to
			 the Secretary an application regarding a proposed project at such time, in
			 such form, and containing such information as the Secretary determines is
			 appropriate.
			(e)Selection criteriaIn making grants under the Program, the Secretary shall evaluate and select projects on a
			 competitive basis by considering the potential of the projects to—
				(1)generate national economic benefits;
				(2)improve the performance of key corridors and gateways;
				(3)reduce congestion;
				(4)improve transportation safety; and
				(5)enhance the national freight network.
				(f)Federal shareThe Federal share of the cost of a project assisted with a grant under the Program shall be 90
			 percent.
			(g)Authorization of appropriationsThere is authorized to be appropriated each fiscal year to carry out the Program the amounts
			 available in the National Freight Network Trust Fund established under
			 section 9512 of the Internal Revenue Code of 1986.
			(h)National freight network definedIn this section, the term national freight network means—
				(1)the national freight network established under section 167 of title 23, United States Code;
				(2)roads and rail lines that connect such network to a port;
				(3)on-dock rail;
				(4)projects that appear in a State freight plan;
				(5)projects that appear in a regional transportation plan;
				(6)high freight volume roadway or rail corridors that provide connectivity for—
					(A)ports;
					(B)intermodal connectors;
					(C)multimodal freight facilities;
					(D)multistate freight corridors;
					(E)international borders; or
					(F)airports; and
					(7)railway-highway grade separations.
				4.National freight policySection 167(c)(1) of title 23, United States Code, is amended by inserting , and update every 5 years thereafter, after shall establish.
		
